Citation Nr: 0706527	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  96-23 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for joint pain and 
weakness, claimed as due to undiagnosed illness.

3.  Entitlement to an initial evaluation, in excess of 20 
percent, for duodenitis with duodenal ulcer and abdominal 
pain.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1980 to 
March 1984 and from December 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
regional office in Nashville, Tennessee, which denied service 
connection for joint pain and weakness, claimed as due to an 
undiagnosed illness, and service connection for PTSD.  This 
appeal also stems from disagreement with a April 2003 
decision by the Department of Veterans Affairs (VA) 
Montgomery, Alabama Regional Office (RO), granting the 
veteran service connection for duodenitis with duodenal 
ulcer, rated 20 percent disabling, effective from March 1994.

In an April 2000 decision, the Board denied as not well 
grounded the veteran's claim for service connection for joint 
pain and weakness due to undiagnosed illness.  The issue of 
entitlement to service connection for PTSD was remanded to 
the RO for further development.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court) the Board's April 2000 decision 
denying service connection for joint pain and weakness due to 
undiagnosed illness.  In November 2000, the parties to the 
appeal filed a Joint Motion for Remand and to Stay 
Proceedings.  In the joint motion it was agreed that the 
Board's April 2000 decision denying service connection for 
joint pain and weakness due to undiagnosed illness should be 
vacated, and this issue be remanded due to the enactment of 
the Veterans Claims Assistance Act of 2000.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West Supp. 2002).  By 
Order dated in December 2000, the Court granted the joint 
motion and remanded this matter to the Board.

In March 2001, the Board remanded the issues of entitlement 
to service connection for joint pain and weakness, claimed as 
due to an undiagnosed illness, to the RO for further 
development and adjudication in order to ensure compliance 
with VA's duties to notify the veteran and develop the claim.  
After compliance with the Board's remand instructions, in 
September 2001 the RO again denied service connection for 
joint pain and weakness, claimed as due to an undiagnosed 
illness as well as entitlement to service connection for 
PTSD.

The case was then returned to the Board where further 
development was undertaken by the Board's Evidence 
Development Unit pursuant to then authority granted by 38 
C.F.R.§ 19.9(a)(2) (2002).  The case was then remanded to the 
RO in December 2003 for further development to include 
consideration of all the evidence added to the record.  The 
case has since been returned to the Board. 

Unfortunately, because of further redefining of VA's duties 
to notify and assist, this appeal must once again be remanded 
and the claims are remanded to the RO via the Appeals 
Management Center in Washington, D.C.


REMAND


VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2006).

During the pendency of this appeal, the Unites States Court 
of Appeals for Veterans Claims (Court) promulgated a decision 
in the case of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
That case once again redefined the duties of VA to notify and 
assist the veteran.  The veteran was sent proper notification 
pursuant to the holding in that case by a March 2006 letter.  
However, a subsequent holding of the Court in Prickett v. 
Nicholson, 20 Vet. App. 370 (2006), held that subsequent to 
complying notification the veteran must be issued a 
supplemental statement of the case.  While complying 
notification was sent in March 2006, the most recent 
supplemental statement of the case was issued in November 
2005.  There is evidence of record received subsequent to 
that November 2005 supplemental statement of the case, 
notably a July 2006 VA examination.  Therefore, another 
supplemental statement of the case must be issued.  38 C.F.R. 
§ 19.31.

Accordingly, this case is REMANDED for the following:

Readjudicate the issues on appeal.  If 
the decision remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded the applicable 
period of time within which to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


